 



Exhibit 10.9

THORNBURG MORTGAGE, INC.

AMENDED AND RESTATED

2002 LONG-TERM INCENTIVE PLAN

JANUARY 21, 2003

ARTICLE I

PURPOSES

     The purposes of the Plan are to enable the Company to provide competitive
long-term incentives that will help attract, retain, motivate and reward
directors, officers, key employees and consultants of the Company and its
subsidiaries as well as managing directors and key employees of the Manager and
to afford additional incentives to others to increase their efforts in providing
key services for the Company or the Manager.

ARTICLE II

DEFINITIONS

     2.1 Act: shall mean the Securities Act of 1933, as amended, 15 U.S.C. §77a
et seq.

     2.2 Affiliate: shall mean, with respect to any person, any other person
controlled by, controlling or under common control with such person.

     2.3 Agreement: shall mean an agreement that, at the determination of the
Committee, may be entered into between the Company and each Participant who
receives a Grant hereunder evidencing the terms and conditions of the Grant.

     2.4 Advisory Board: shall mean a committee composed of former directors and
executive officers of the Company who meet periodically to advise the Board and
the Manager on matters of policy, strategy and operations.

     2.5 Board: shall mean the Board of Directors of the Company.

     2.6 Cause: shall include, but not be limited to (a) conviction of, or
confession of guilt of, a felony, (b) the commission of a willful act that is
materially injurious to the Company, including but not limited to, theft, fraud,
or misrepresentation, (c) becoming employed by (whether as an employee or
independent contractor), or the owner of more than 5% of, a competitor of the
Company or the Manager, or (d) willful insubordination, refusal or inability to
perform duties in a competent manner. Cause, based on the foregoing factors,
shall be determined by the Committee in its sole discretion.

 



--------------------------------------------------------------------------------



 



     2.7 Change in Control: shall have the meaning set forth in Section 6.6.

     2.8 Code: shall mean the Internal Revenue Code of 1986, as amended from
time to time.

     2.9 Committee: shall mean the Compensation Committee of the Company
appointed by the Board to administer the Plan, or, if no such committee has been
appointed, the Board. The Committee shall consist only of two or more “outside
directors” as defined in Section 1.162-27(e)(3) of the Treasury Regulations who
are “non-employee directors” as defined in Rule 16b-3(b) under the Exchange Act.

     2.10 Common Stock: shall mean the common stock, par value of $0.01, of the
Company.

     2.11 Company: shall mean Thornburg Mortgage, Inc., a Maryland corporation.

     2.12 DER: shall mean a dividend equivalent right consisting of the right to
receive, as specified in the applicable Agreement, either (i) cash or (ii) PSRs,
in an amount equal to the dividend distributions paid on a Share.

     2.13 Director: shall mean a member of the Board.

     2.14 DRP: shall mean the Dividend Reinvestment and Stock Purchase Plan of
the Company, or any successor program.

     2.15 Effective Date: shall mean September 29, 2002, the original Effective
Date of the Plan. All Grants shall be effective on the date awarded by the
Committee. Grants awarded under the Prior Plan shall not be subject to the terms
of the Plan and shall be awarded in accordance with the Prior Plan.

     2.16 Eligible Person: shall mean an officer, employee or director of the
Company or a Subsidiary, an officer, employee or managing director of the
Manager and such other persons expected to provide significant services to the
Company, the Manager or a Subsidiary and any other persons as are selected from
time to time by the Committee to participate in the Plan. An Eligible Person
includes a consultant, vendor, customer or other provider of significant
services to the Company, the Manager or a Subsidiary as designated by the
Committee in its discretion.

     2.17 Employee: shall mean an individual, including any officer, who is
employed (within the meaning of Code Section 3401 and the regulations
thereunder) by the Company, a Subsidiary, or the Manager.

     2.18 Exchange Act: shall mean the Securities Exchange Act of 1934, as
amended, 15 U.S.C. §78a et seq.

2



--------------------------------------------------------------------------------



 



     2.19 Fair Market Value: shall mean (i) with respect to a Share, the closing
price of a Share on the New York Stock Exchange on the valuation date, and (ii)
with respect to a Notional Option, as determined through the Black-Scholes
method or any other method that is considered acceptable by the Company’s
independent accountants.

     2.20 Formula Grants: shall mean the award of PSRs (or other Grant) under
Section 3.2 and of DERs under Section 3.3 on a quarterly basis calculated
according to the number of shares of Common Stock or preferred stock sold by the
Company during the quarter just ended or at such other periods or intervals as
the Committee may determine. Formula Grants shall not be awarded based on Shares
sold under the dividend reinvestment or the non-waiver optional cash purchase
provisions of the DRP but shall be awarded based on Shares sold under the waiver
provisions of the optional cash purchase feature of the DRP.

     2.21 Grant: shall mean the issuance of PSRs, SARs and/or DERs to an
Eligible Person.

     2.22 Manager: shall mean Thornburg Mortgage Advisory Corporation, a
Delaware corporation.

     2.23 Minimum Combination of Years: shall mean a total of years of service
to the Company (including a minimum of nine years of service; ten years
effective on and after April 1, 2003) and age that equals 65.

     2.24 Notional Option: shall mean, for purposes of calculating the PSR
Total, the Formula Grants and the initial award under Section 3.4, a
hypothetical option to purchase a Share that shall be deemed to have a term of
ten years and an exercise price equal to the issue price of a Share on the date
of the public offering or private or direct placement, except that the exercise
price of an initial award granted pursuant to Section 3.4 shall equal the Fair
Market Value of a Share on the date of Grant of such award. The Fair Market
Value of a Notional Option shall be determined under the Black Scholes or other
reasonable method based on those hypothetical terms. If the offering or
placement is for preferred stock, the Notional Options shall be deemed to apply
to Shares of Common Stock. In making such calculation, the issue price of Shares
sold in a continuous offering shall be based on the weighted average of the
gross sales price of all Shares sold under such continuous offering during the
month.

     2.25 Participant: shall mean an Eligible Person who is selected to receive
Grants under the Plan.

     2.26 Permanent Disability: shall mean a physical or mental disability or
infirmity that permanently prevents the performance of a Participant’s duties as
a director, officer or employee of the Company, the Manager or a Subsidiary.

     2.27 Plan: shall mean this Amended and Restated 2002 Long-Term Incentive
Plan, as the same may be further amended from time to time.

3



--------------------------------------------------------------------------------



 



     2.28 Plan Year: shall mean the calendar year or such shorter period as
shall be determined by the Committee.

     2.29 Prior Plan: shall mean the Thornburg Mortgage, Inc. Amended and
Restated 1992 Stock Option and Incentive Plan, as amended.

     2.30 PSR: shall mean a phantom stock right, consisting of (i) the unfunded
deferred obligation of the Company to pay the recipient of a PSR, upon exercise,
an amount of cash equal to the Fair Market Value of a Share at the time of
exercise, and (ii) the recipient’s right to receive distributions, either in the
form of cash or additional PSRs, in an amount equal to the value of the cash
dividends that are paid on a Share.

     2.31 PSR Total: shall mean that number of PSRs determined by dividing (a)
the Fair Market Value of that number of Notional Options equaling three percent
(3%) of the total number of shares sold by the Company in any public offering or
direct or private placement of Common Stock or preferred stock (including Shares
sold under the waiver provisions of the optional cash purchase feature of the
DRP) by (b) the Fair Market Value of a Share on such date. In the case of a
continuous offering, the PSR Total shall be calculated by accumulating the
Shares issued pursuant to the continuous offering in each month during a
calendar quarter and shall be awarded by the Committee after the end of such
calendar quarter.

     2.32 Retire or Retirement: shall mean the later to occur of (a) a
Participant’s voluntary or involuntary separation from service as a Director of
the Company or as a managing director of the Manager or (b) a Participant’s
voluntary or involuntary termination of service on the Advisory Board.

     2.33 SAR: shall mean a stock appreciation right, consisting of the unfunded
deferred obligation of the Company, to pay the recipient of the SAR, upon
exercise, an amount of cash equal to the excess, if any, of the Fair Market
Value of a Share over the stated amount of the SAR.

     2.34 Share: shall mean one (1) share of Common Stock, adjusted in
accordance with Article VI of the Plan (if applicable).

     2.35 Subsidiary: shall mean any corporation, partnership, or other entity
at least fifty percent (50%) of the economic interest in the equity of which is
owned by the Company or by another Subsidiary.

     2.36 Termination of Employment: shall mean the time when the
employee-employer relationship or directorship between the Participant and the
Company, the Manager or a Subsidiary is terminated for any reason, with or
without Cause, including but not limited to any termination by resignation,
discharge, death or retirement; provided, however, Termination of Employment
shall not include a termination where there is a simultaneous reemployment of
the Participant by the Company, the Manager or a Subsidiary or continued service
on the Advisory Board. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including but not

4



--------------------------------------------------------------------------------



 



limited to the question of whether any Termination of Employment was for Cause
and all questions of whether particular leaves of absence constitute
Terminations of Employment.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

     3.1 Participation in Plan by an Eligible Person. Subject to Section 3.6 for
a member of the Advisory Board, any Eligible Person may participate in and
receive Grants under the Plan. The Committee shall have the authority to award
individual Grants to Eligible Persons from time to time in addition to the
Formula Grants prescribed in Sections 3.2 and 3.3 below.

     3.2 Formula Grants for PSRs: Formula Grants for PSRs shall be made to the
Eligible Persons specified in this Section 3.2 as follows:



  a)   Each non-employee Director and the Company’s corporate secretary shall
receive individual Grants in the form of PSRs having the Fair Market Value of
Notional Options to purchase 0.2% of the total number of shares of Common Stock
and preferred stock sold by the Company in any public offering or private or
direct placement.     b)   Employees shall receive, in the aggregate, Grants in
the amount of the PSR Total which shall be allocated in individual Grants by the
Committee among employee Directors, managing directors of the Manager and other
Employees and Eligible Persons who are selected by the Committee in its
discretion.     c)   The Committee shall have the discretion to change the form
of the Formula Grant awards under this Section 3.2 at any time and award Grants
in other forms of incentive awards, but the Formula Grant provisions of
Section 3.2 and 3.3 and the initial award provisions of Section 3.4 may
otherwise be suspended, modified or terminated only upon the joint approval of
the Committee and the Board.

     3.3 Formula Grants for DERs. Formula Grants for DERs shall be made to the
applicable Eligible Persons at the same time as PSRs are granted pursuant to
this Article III at the rate of 0.75 DER multiplied by the number of Notional
Options used to determine the PSRs granted pursuant to this Article III.

     3.4 Initial Awards. Whenever an outside Director is initially appointed to
the Committee, such outside Director shall automatically be granted (i) PSRs
having the Fair Market Value of Notional Options to purchase 13,333 Shares and
(ii) DERs in accordance with the DER formula set forth in Section 3.3.

     3.5 Form of Payment. Unless the Participant elects before a dividend
distribution is declared to receive distributions on his or her PSRs or DERs in
the form of cash payments, the distributions will be payable in additional PSRs.

5



--------------------------------------------------------------------------------



 



     3.6 Participation in Plan by members of the Advisory Board.

         3.6.1 Participation on Advisory Board. A former Director or a former
managing director of the Manager, the Company’s corporate secretary and such
other persons as may be designated from time to time by the Committee, will be
eligible to serve on the Advisory Board after reaching the Minimum Combination
of Years. While serving on the Advisory Board, he or she shall not be eligible
to receive new Grants; however, such Participant shall continue to receive the
benefits on existing vested and unvested Grants pursuant to subsection 3.6.2
below until such time as the Participant enters Retirement or otherwise
terminates service for the Company or the Manager.

         3.6.2 Level of Participation. While serving on the Advisory Board an
Eligible Person shall participate solely by receiving distributions, either in
cash or in PSRs, on his or her PSRs or DERs in an amount determined with respect
to each cash dividend distribution that is paid on a Share as follows: A Minimum
Combination of Years (totaling 65 years) qualifies for an 80% participation,
increasing by 4% for each year of combined service and age over the Minimum
Combination of Years to 100% participation for a Participant with a combination
of years of service and age equaling or exceeding 75.

ARTICLE IV

TERMS OF GRANTS

     4.1 Grants. Grants may be issued to Eligible Persons at such time or times
as shall be determined by the Committee. Each Grant granted to a Participant
shall be evidenced by an Agreement that shall specify the terms and conditions
consistent with the Plan as the Committee shall determine. Consistent with the
Company’s intention for the Committee to exercise the greatest flexibility under
Rule 16b-3 under the Exchange Act in awarding Grants, the Committee shall have
the power:



       (a) To determine from time to time the Grants to be awarded to Eligible
Persons under the Plan and to prescribe the terms and provisions (which need not
be identical) of Grants awarded under the Plan to such persons;



       (b) To construe and interpret the Plan and Grants thereunder and to
establish, amend, and revoke rules and regulations for administration of the
Plan. In this connection, the Committee may correct any defect or supply any
omission, or reconcile any inconsistency in the Plan, in any Agreement, or in
any related agreements, in the manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective. All decisions and determinations
by the Committee in the exercise of this power shall be final and binding upon
the Company and the Participant;

6



--------------------------------------------------------------------------------



 





       (c) To amend any outstanding Grant, subject to Sections 4.7 and 8.2
hereof, and to accelerate or extend the vesting or exercisability of any Grant
and to waive conditions or restrictions on any Grants, to the extent it shall
deem appropriate; and



       (d) Generally, to exercise such powers and to perform such acts as are
deemed necessary or expedient to promote the best interests of the Company with
respect to the Plan.

         4.1.1 In the event the Company determines that it is required to
withhold taxes as a result of the exercise of a Grant, as a condition to the
exercise thereof, an Employee may be required to make arrangements satisfactory
to the Company to enable it to satisfy such withholding requirements in
accordance with Article VII hereof.

     4.2 Term, Nontransferability and Vesting of Grants. Each Grant shall state
the time or times at which all or part thereof becomes exercisable, subject to
the following restrictions:

    4.2.1 No Grant shall be exercisable except by the recipient.

         4.2.2 No Grant shall be assignable or transferable, except pursuant to
a qualified domestic relations order as defined in Code Section 414(p) or, in
the event of the Participant’s death, by will or the laws of descent and
distribution.

         4.2.3 Grants shall vest in accordance with the terms of the Agreements
pursuant to which they are made.

     4.3 Termination of Employment, Except by Death or Permanent Disability.
Upon any Termination of Employment for any reason other than his or her death or
Permanent Disability, a recipient of a Grant shall have the right to exercise
his or her Grant at any time within three (3) months after Termination of
Employment, but only to the extent that, at the date of Termination of
Employment, the recipient’s right to exercise such Grant had vested pursuant to
the terms of the applicable Agreement and had not previously been exercised;
provided, however, that if the recipient was terminated as an Employee or
removed as a member of the Board for Cause (as determined by the Committee) any
Grant not exercised in full prior to such termination shall be canceled; and
further provided that no DERs, SARs or PSRs shall vest for such Participant
after the date of his or her Termination of Employment and no additional
dividends or credits shall accrue with respect to DERs or PSRs after the
Termination of Employment of the Participant. For this purpose, the employment
relationship shall be treated as continuing intact while the recipient is on
military leave, sick leave or other bona fide leave of absence (to be determined
in the sole discretion of the Committee).

     4.4 Death of Recipient. If the recipient of a Grant dies while an Eligible
Person or within three (3) months after any Termination of Employment other than
for Cause, and has not fully exercised the Grant, then the Grant may be
exercised in full at any time

7



--------------------------------------------------------------------------------



 



within twelve (12) months after the recipient’s death, by the executors or
administrators of his or her estate or by any person or persons who have
acquired the Grant directly from the recipient by bequest or inheritance, but
only to the extent that, at the date of death, the recipient’s right to exercise
such Grant had vested and had not been forfeited pursuant to the terms of the
applicable Agreement and had not previously been exercised.

     4.5 Permanent Disability of Grant Recipient. Upon Termination of Employment
for reason of Permanent Disability, such Grant recipient shall have the right to
exercise the Grant at any time within twelve (12) months after Termination of
Employment, but only to the extent that, at the date of Termination of
Employment, the recipient’s right to exercise such Grant had vested pursuant to
the terms of the applicable Agreement and had not previously been exercised.

     4.6 Rights as a Shareholder. The recipient of a Grant shall have no rights
as a shareholder.

     4.7 Modification, Extension and Renewal of Grant. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding Grants or accept
the cancellation of outstanding Grants (to the extent not previously exercised)
for the awarding of new Grants in substitution therefor. The Committee may not
modify, extend or renew any Grants awarded to any Participant unless such
modification, extension or renewal shall satisfy the requirements of Rule 16b-3
under the Exchange Act. The foregoing notwithstanding, no modification of Grant
shall, without the consent of the Participant, alter or impair any rights or
obligations under any Grant previously awarded.

     4.8 Other Provisions. The Agreements authorized under the Plan may contain
such other provisions not inconsistent with the terms of the Plan (including,
without limitation, restrictions upon the exercise of the Grant) as the
Committee shall deem advisable.

     4.9 Grants to Committee Members. No Director who is a member of the
Committee may vote on or participate in the award, modification, extension or
renewal of a Grant to himself or herself, except that the Committee may
collectively approve the Formula Grants under Section 3.2(a).

     4.10 Term of Plan. Grants may be awarded pursuant to the Plan until the
expiration of ten (10) years from the effective date of the Plan.

ARTICLE V

ADMINISTRATION

     5.1 Membership on Committee. The Plan shall be administered by the
Committee which shall consist of two or more members of the Board, each of whom
shall qualify as a Non-Employee Director as defined in Rule 16b-3(b)(3)(i) under
the Exchange Act and as an outside director within the meaning of Treasury
Regulation Section 1.162-27(e)(3). The Board shall appoint one of the members of
the Committee as Chairman of the Committee.

8



--------------------------------------------------------------------------------



 



     5.2 Committee Meetings. The Committee shall hold meetings at such times and
places as it may determine. Acts of a majority of the Committee, or acts
approved in writing by a majority of the members of the Committee, shall be the
valid acts of the Committee.

     5.3 Authority of the Committee. The Committee shall be responsible for the
administration of the Plan and shall have full authority to exercise its duties
and powers under the Plan in its sole discretion. Subject to the terms of the
Plan, the Committee is authorized to prescribe, amend and rescind rules and
regulations relating to the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and the Manager, and to make all other determinations necessary
or advisable for the administration and interpretation of the Plan or to carry
out its provisions and purposes.

     5.4 Delegation by the Committee. The Committee may delegate its
non-discretionary ministerial duties and responsibilities under the Plan by
appointment in writing, and has delegated such duties and responsibilities to
the Manager. The Committee may employ consultants, advisors and administrators
to render advice with regard to any of the duties or responsibilities of the
Committee under the Plan.

     5.5 Expenses. The Company shall be responsible for all of the expenses of
the Plan or the administration thereof.

     5.6 Reliance. Each member of the Committee and the Board shall be entitled
to rely upon all determinations, certificates and reports made by any financial
officer of the Company, or any actuary or independent public accountant and upon
all opinions of law given by any counsel selected by it (who may be counsel to
the Company or the Manager), and shall be fully protected in respect of any act
done or omitted to be done or any determination made in good faith in reliance
upon any such determination, certificate, report or opinion. No member of the
Committee or the Board shall be liable for any act done or omitted to be done or
determination made in the performance of its duties under this Plan or for any
act done or omitted to be done by any agent or representative of such Committee
so long as such person acted in good faith.

     5.7 Indemnification. Each person who is or shall have been a member of the
Committee, the Board, the Advisory Board or otherwise delegated any
administrative duties or responsibilities hereunder shall be indemnified and
held harmless by the Company to the fullest extent permitted by law from and
against any and all losses, costs, liabilities and expenses (including any
reasonable related attorneys’ fees and advances thereof) in connection with,
based upon or arising or resulting from any claim, action, suit or proceeding to
which such person may be made a party or in which such person may be involved by
reason of any action taken or failure to act under or in connection with the
Plan and from and against any and all amounts paid by such person in settlement
thereof, with the Company’s approval, or paid by such person in satisfaction of
any judgment in any such action, suit or proceeding against him or her,
provided, that such person shall give the Company an opportunity, at its own
expense, to defend the same before such person undertakes to defend it

9



--------------------------------------------------------------------------------



 



on his or her own behalf. The foregoing right of indemnification shall not be
exclusive and shall be independent of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or By-laws, by contract, as a matter of law or otherwise.

ARTICLE VI

RECAPITALIZATION AND CHANGES IN CONTROL

     6.1 Adjustment to Grants. Subject to any required action by shareholders,
and provided that all requirements of Rule 16b-3 under the Exchange Act are
satisfied, as applicable, the number of DERs, PSRs or SARs subject to a Grant
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a subdivision or consolidation of Shares or the
payment of a stock dividend (but only of Common Stock) or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company.

     6.2 Merger or Acquisition. Subject to any required action by shareholders,
if the Company is the surviving corporation in any merger or consolidation, the
rights under a Grant shall pertain and apply to the securities to which a
recipient of the Grant would have been entitled. In the event of a merger or
consolidation in which the Company is not the surviving corporation, the date of
vesting and exercisability of each outstanding Grant shall be accelerated to a
date prior to such merger or consolidation, unless the agreement of merger or
consolidation provides for the assumption of the Grant by the successor to the
Company. To the extent that the foregoing adjustments relate to securities of
the Company, such adjustments shall be made by the Committee, whose
determination shall be conclusive and binding on all persons.

     6.3 Certain Reorganizations Not Change In Control. Except as expressly
provided in this Article VI, the recipient of a Grant shall have no rights by
reason of subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend or any other increase or decrease in the number of
shares of stock of any class or by reason of any dissolution, liquidation,
merger or consolidation or spin-off of assets or stock of the Company or any
other corporation, and any issue by the Company of shares of stock of any class,
or securities convertible into shares of stock of any class, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
PSRs, DERs or SARs subject to a Grant.

     6.4 Plan Not to Affect Company’s Right to Reorganization. Grants made
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business assets.

     6.5 Effect of Change of Control. Upon the occurrence of a Change of Control
as defined in this Article VI—

10



--------------------------------------------------------------------------------



 



         6.5.1 Each outstanding Grant shall automatically become fully
exercisable.

         6.5.2 All restrictions and conditions on each Grant shall automatically
lapse and all Grants under the Plan shall be deemed fully vested.

     6.6 Change of Control. Change of Control shall mean the occurrence of any
one of the following events:

         6.6.1 any “person,” as such term is used in Sections 13(d) and 14(d) of
the Act (other than the Company, any of its Affiliates or any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its Affiliates) together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Exchange
Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of either (A) the combined
voting power of the Company’s then outstanding securities having the right to
vote in an election of the Board (“voting securities”) or (B) the then
outstanding Shares (in either such case other than as a result of an acquisition
of securities directly from the Company); or

         6.6.2 persons who, as of the effective date of the amendment and
restatement of the Plan, constitute the Board (the “Incumbent Directors”) cease
for any reason, including, without limitation, as a result of a tender offer,
proxy contest, merger or similar transaction, to constitute at least a majority
of the Board, provided that any person becoming a Director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Directors shall, for purposes of this
Plan, be considered an Incumbent Director; or

         6.6.3 the shareholders of the Company shall approve or the Company
shall otherwise engage in (A) any consolidation or merger of the Company or any
Subsidiary where the shareholders of the Company immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 80%
or more of the voting securities of the corporation issuing cash or securities
in the consolidation or merger (or of its ultimate parent corporation, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) any plan or proposal
for the liquidation or dissolution of the Company.

         6.6.4 Notwithstanding the foregoing, a “Change of Control” shall not be
deemed to have occurred for purposes of the foregoing Section 6.6.3 solely as
the result of an acquisition of securities by the Company which, by reducing the
number of Shares or other voting securities outstanding, increases (x) the
proportionate number of Shares beneficially owned by any person to 20% or more
of the Shares then outstanding or (y) the proportionate voting power represented
by the voting securities beneficially owned by any person to 20% or more of the
combined voting power of all then outstanding voting securities; provided,

11



--------------------------------------------------------------------------------



 



however, that if any person referred to in clause (x) or (y) of this sentence
shall thereafter become the beneficial owner of any additional Shares or other
voting securities (other than pursuant to a stock split, stock dividend, or
similar transaction), then a “Change of Control” shall be deemed to have
occurred for purposes of this Section 6.6.

ARTICLE VIII

TAX WITHHOLDING

     7.1 Each recipient of a Grant shall, no later than the date as of which the
value of any Grant first becomes includable in the gross income of the recipient
for federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Company regarding payment of any federal, state or local
taxes of any kind that are required by law to be withheld with respect to such
income.

     7.2 A recipient may elect to have such tax withholding satisfied, in whole
or in part, by (1) transferring to the Company Shares owned by the recipient
with a Fair Market Value equal to the amount of the required withholding tax, or
(2) in the case of a recipient who is an employee of the Company at the time
such withholding is effected, by withholding from the recipient’s cash
compensation.

     7.3 A recipient who is an employee of the Manager or another Affiliate of
the Company shall also reimburse his employer, if an Affiliate of the Company,
for the tax on any additional amount of compensation income deemed recognized by
such recipient’s employer from the Company, reduced by the amount of the
compensation deduction permitted such recipient’s employer as a result of such
employee’s receipt or exercise of the Grant.

ARTICLE VIII

GENERAL PROVISIONS

     8.1 Nontransferability of Grants. No Grant issued under the Plan may be
sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated and any purported action to that effect shall be void.

     8.2 Amendment or Termination. The Plan may be amended, modified or
terminated by the Board including a majority of the non-employee Directors at
any time or from time to time, provided that no such amendment, modification or
termination shall, without the consent of the affected Participant, adversely
affect the vested rights of a Participant.

     8.3 Term of Plan. Following its approval by the Board, the Plan will become
effective as of the Effective Date. The Plan shall continue in effect, unless
sooner terminated pursuant to Section 8.2, until the tenth anniversary of the
Effective Date. The provisions of the Plan, however, shall continue thereafter
to govern all outstanding Grants theretofore made.

12



--------------------------------------------------------------------------------



 



     8.4 Limitation on Participants’ Rights. The Plan shall not be construed as
creating any contract of employment or otherwise conferring upon any Participant
any legal right to continuation of employment, nor as limiting or qualifying the
right of the Company, a Subsidiary or the Manager to discharge any Employee
without regard to the effect that such discharge might have upon such Employee’s
rights under the Plan. Selection for participation in the Plan shall not entitle
any Participant to remain as a Director of the Company, as a managing director
of the Manager or an employee of the Company or a Subsidiary or the Manager for
any period or to receive or be eligible to receive any subsequent or additional
Grants.

     8.5 Facility of Payments. In the event that the Committee shall find that
any Participant to whom an amount is payable under the Plan is unable to care
for his or her affairs because of illness, accident or otherwise, the Committee
may direct that any payment due shall be paid to the duly appointed legal
representative of such person, or if there is no duly appointed legal
representative, to the Participant’s spouse or child of majority age, and any
such payments shall be in complete discharge of the liabilities of the Company
under the Plan.

     8.6 Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any cash amount payable under the Plan is to be paid. Each
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Committee (which form may be the form used
generally for other benefit plan purposes) and shall be effective only when
filed by the Participant in writing with the Committee during his or her
lifetime. In the absence of any such designation, cash amounts payable remaining
unpaid or outstanding at the Participant’s death shall be paid to the
Participant’s surviving spouse, if any, or otherwise to his or her estate.

     8.7 No Limitation on Compensation. Nothing in the Plan shall be construed
as limiting the right of the Company, the Manager or any Subsidiary to establish
other plans or to pay compensation to employees in cash or property, in a manner
that is not expressly authorized under the Plan.

     8.8 Requirements of Law, Etc. The awarding of Grants and the satisfaction
thereof, including, but not limited to, the payment of cash to a Participant
shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national or foreign securities
exchanges as may be appropriate or required, as reasonably interpreted and
determined by the Committee.

     8.9 Notices. Each Participant shall be responsible for furnishing the
Committee with the current and proper address for the mailing of notices and
payment of cash. Any notices required or permitted to be given shall be deemed
given if directed to the person to whom addressed at such address, mailed by
regular United States mail, first-class, and prepaid. If any item mailed to such
address is returned as undeliverable to the addressee, mailing will be suspended
until the Participant furnishes the proper address.

13



--------------------------------------------------------------------------------



 



     8.10 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provision had not been included.

     8.11 Applicable Law. The Plan in all respects shall be construed and
interpreted in accordance with the laws of the State of New Mexico. Any dispute
arising under the Plan shall be resolved by binding arbitration before the
American Arbitration Association under its Commercial Arbitration Rules, before
a single arbitrator in Santa Fe County, New Mexico. The parties will mutually
determine the arbitrator from a list of arbitrators obtained from the American
Arbitration Association office located in Santa Fe County, New Mexico. If the
parties are unable to agree on the arbitrator, the arbitrator will be selected
by the American Arbitration Association with a preference for selecting a
retired federal district judge or state district court judge as the arbitrator.

     8.12 Number and Gender. To the extent appropriate in the context, each term
used in the Plan in either the singular or the plural shall include the singular
and the plural, and pronouns stated in either the masculine, feminine or neuter
gender shall include the masculine, feminine and neuter.

     8.13 Headings and Captions. Headings and captions in the Plan are inserted
for convenience of reference only and the Plan is not to be construed by the
interpretation thereof.

This Plan, originally approved by the Board of Directors of Thornburg Mortgage,
Inc. on July 23, 2002, is hereby amended and restated in its entirety on
January 21, 2003.

14